WHEELER, District Judge.
This cause has now been beard upon a motion by the defendant to set aside the interlocutory decree. The principal ground of the motion is the alleged wrongful use of Potts & Co. v. Greager, 155 U. S. 597, 15 Sup. Ct. 194, and 70 O. G. 494. Rut that case was noticed and considered by the court before, and, if any error arose in the use made of it, such error was an error of the court, and not a misuse of counsel. Nothing is made to appear now that was not shown before; no error is pointed out or perceived that should set aside the decree as the case is now here viewed; and if such error is still supposed to exist it can be corrected on appeal, if found. Motion denied.